Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2020 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 3, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Hsu (2004/0252090).

With regard to claims 1 and 16, Hsu discloses a circuit for ageing display panel (Figure 1, #10) comprising an ageing signal input circuit (Figure 1, Sp, Sc1, Vcom_in and #12 & [0024] “… the signal generator 11 … is able to generate a plurality of signal sources, including a power signal Sp, a first control signal Sc1 and a first reference signal (Vcom_in) … the signal regulating circuits 12 are respectively connected with the signal generator 11 …” wherein the office considers SP, SC1 and Vcom_in as ageing signal and considers Signal Regulating Circuit #12 as the input circuit in which the ageing signals are inputted), a power input circuit (Figure 1, Sp & #12 [0024] “… a power signal Sp …” wherein the office considers SP as a power input signal and considers Signal Regulating Circuit #12 as the input circuit in which the power signal is inputted) and a power output circuit ([0027] “… each voltage boosting circuit 13 is electrically connected with a plurality of flat panel displays 14 so as to conduct light-on aging test”), wherein the ageing signal input circuit and the power input circuit independently connects to the power output circuit ([0024] “… each signal regulating 
		the ageing signal input circuit is configured to receive an ageing signal (Figure 1, Sc1) and output the ageing signal to the power output circuit (Figure 1, Sc2);
		the power input circuit is configured to provide a supply voltage for the power output circuit ([0024] “… each signal regulating circuit 12 chiefly includes … a current amplifying circuit” & [0025] “Both the operational amplifying circuit and the current amplifying circuit can be practically implemented by a circuit design methodology known to the art” wherein the office considers disclosure of a current amplification circuit as necessarily disclosing some input of current or power from a circuit); and
		the power output circuit is configured to output the received supply voltage to the load (Figure 1, arrows between #13 and #14).

With regard to claims 2 and 17, Hsu discloses the ageing signal input circuit is connected to the power input circuit ([0024] “… each signal regulating circuit 12 chiefly includes … a current amplifying circuit” & [0025] “Both the operational amplifying circuit and the current amplifying circuit can be practically implemented by a circuit design methodology known to the art”), and the ageing signal input circuit is configured to control an output of the power input circuit ([0027] “Each voltage boosting circuit 13 is a DC-to-DC converter that is used to boost the signal level and driving -capability of the power signal Sp and the second control signal Sc2 supplied from the signal regulating circuit 12, for example, by boosting the signal level from 3.3 V to 12 V …”).

With regard to claim 3, Hsu discloses the circuit further comprises a signal input control circuit (Figure 1, #12) connected to the ageing signal input circuit (Figure 1, #11); and the signal input control circuit is configured to control level shifting of the ageing signal in the ageing signal input circuit ([0027] “Each voltage boosting circuit 13 is a DC-to-DC converter that is used to boost the signal level and driving -capability of the power signal Sp and the second control signal Sc2 supplied from the signal regulating circuit 12, for example, by boosting the signal level from 3.3 V to 12 V …”).


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 4 recites allowable subject matter because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the ageing signal input circuit comprises a digital-to-analog amplifying circuit and an ageing signal output circuit, the ageing signal output circuit is connected in series between the digital-to-analog amplifying circuit and the power output circuit, and the ageing signal output circuit is further connected to the signal input control circuit.

Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5 and 18 recite allowable subject 
		one end of the first energy storage circuit is connected to the ageing signal input circuit and the power input circuit, and the other end is connected to the first switch circuit and the second switch circuit;
		one end of the second energy storage circuit 1s connected to the second switch circuit, and the other end is connected to the load:
		one end of the first switch circuit is connected to the first energy storage circuit and the second switch circuit, and the other end is grounded; and
		one end of the second switch circuit is connected to the first energy storage circuit and the first switch circuit, and the other end is connected to the second energy storage circuit.

Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7 and 20 recite allowable subject matter because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the power input circuit comprises a power supply and a fourth switch circuit; one end of the fourth switch circuit is connected to the power supply, and the other end of the fourth switch circuit is connected to the power output circuit.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 19 recites allowable subject matter because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the ageing signal input circuit comprises a third switch circuit connected to the power input circuit and configured to control an output of the power input circuit.

Claims 6, 13, 9, 10, 11, 12, 8 and 14 are objected to as being dependent upon object claims reciting allowable subject matter and would be allowable if rewritten in a form including all of the limitations of any intervening claims.  

Claim 15 is allowable because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the ageing signal input circuit comprises a digital-to-analog amplifying circuit, an ageing signal output circuit and a third switch circuit, the ageing signal output circuit is connected in series between the digital-to-analog amplifying circuit and a third switch circuit, the power input circuit comprises a power supply and a fourth switch circuit, one end of the fourth switch circuit is connected to the power supply, and the other end of the fourth switch circuit is connected to the power output circuit; the power output circuit comprises a first energy storage circuit, a second energy storage circuit, a first switch circuit and a second switch circuit; one end of the first energy storage circuit is 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARK W REGN/Primary Examiner, Art Unit 2622